EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with William McIntosh on March 17, 2021.  
2.	Claims 1-14 were originally received for consideration on October 25, 2019.  Per the received preliminary amendment, received on December 17, 2019, claims 1-9 have been cancelled. 
3.	Claims 10-14 are currently pending consideration. 
4.	Claims 10-14 are allowed as presented below in the Examiner’s Amendment. 


The application has been amended as follows: 



The Specification has been amended as follows:


Background of the InventionBecause of the ever increasing importance of security, the ability of hackers to get access to a password could have devastating results. Some hackers have set up covert video recording devices to observe credit card usage at receptacles, to obtain the passwords. Brief Summary of the InventionI propose a pause program, inserting pause times between certain characters. The time pause program is particularly useful for providing additional security to passwords. It is invisible and known only by the user. The following presentation will consider the time pause as a character, as a simple approach for improving passwords significantly. Detailed Description of the InventionThere has been a failure in the access password system for security against unauthorized users. Many facilities are presently at risk, because of password design failures. It is the object of the Password Hidden Characters system, called PHC for brevity, to provide an invisible security barrier, using no additional numbers, letters, symbols, or fingerprints. The PHC cannot be observed by a hidden video, and cannot be deciphered by hackers. If you want to have a secret password, you can use pauses between password characters to disguise several characters. For example, to hide the letter "a" you could have a three second pause, and to hide the letter "y", a six second pause. With several hidden characters in your password, your security is greatly enhanced. Now let us cover the sending of secret messages, using the same general approach just shown. For 



The Claims have been amended as follows:





Claim 10 (Currently Amended):
	A method for creating a password or message with hidden characters comprising:
	determining a plurality of characters to be removed from a password or message;
	assigning a different range of time intervals to each of the characters to be removed;
removing the plurality of characters from the message or the password;
	replacing each removed character with the associated time interval, wherein each associated time interval is inserted as a character input in place of the associated removed character; and
	creating the password or the message by inserting the associated time intervals between the non-removed password characters to create an invisible code.  

Claim 11 (Currently Amended):
	The method of claim 10, further comprising:
	using time units that can be used to differentiate time intervals (or special characters) inserted in chosen locations, wherein the time unit is variable for each different password or message.

Claim 12 (Currently Amended):
	The method of claim 11, further comprising:
	using different ranges of time units to represent the different characters that have been chosen to be removed from the message or password.

Claim 13 (Currently Amended):
	The method of claim 12, further comprising:
	selecting, by a sender, a list of characters that are to be removed from the message or password.

Claim 14 (Currently Amended):	The method of claim 13, further comprising:
	substituting, by the sender, a time interval range for each removed character on the list;
	using the time unit to measure the correct time intervals; and
	informing the recipient of the message or password of the list of characters to be removed, the time interval substitutes, and the time unit being used on the date of transmission.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record does not disclose or render obvious all of the limitations of claim 10 as amended by the above Examiner’s Amendment.  The two cited prior arts, both were cited in the action on the parent case (15/330,394), are Brown (U.S. Patent Pub. No. US 2017/0163625) and Smith et al. (U.S. Patent Pub. No. US 2005/0149762).  Brown uses a multi-dimensional approach to verify a password.  The timing which the characters of the password are entered as also determined and stored as timing values (see Abstract).  Even if the correct password is input, the authentication would still fail if they were not entered with the correct timing (see Abstract).  Brown does not teach determining characters to be removed from a password or message, assigning a different time interval for each removed character and replacing that character with the particular range of time intervals.  Therefore, Brown does not teach or render obvious the limitations of newly amended claim 10.
	Smith discloses generating and authenticating a password and uses time intervals between characters as an additional measure of authentication, though Smith does not replace characters with time intervals but merely places the time intervals between the characters.  Smith does not teach determining characters to be removed from a password or message, assigning a different time interval for each removed character and replacing that character with the particular range of time intervals.  Therefore, Smith does not teach or render obvious the limitations of newly amended claim 10.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAVEH ABRISHAMKAR/
03/11/2021Primary Examiner, Art Unit 3649